Opinion by
Woodside, J.,
This is an appeal by the Commonwealth from an order of the Court of Common Pleas of Montgomery County which reversed an order of the Secretary of Revenue suspending the motor vehicle operator’s license of Harold A. Moyer, who had been convicted of speeding at 71 miles per hour in a 60 miles per hour *132speed zone in New Jersey. The court below reversed the secretary because Moyer’s speed was detected by radar. The Commonwealth appealed. The appellee had two previous convictions in Pennsylvania for speeding at 80 miles per hour in a 65 miles per hour speed zone.
There are no facts which distinguish this case from Sheehy Motor Vehicle Operator License Case, 196 Pa. Superior Ct. 122, 173 A. 2d 752 (1961). The arguments made here are identical to those made in that case. For the reasons set forth in our opinion in the Sheehy case, the action of the court below must be reversed.
Order of the court below is reversed and the order of the Secretary of Revenue suspending the appellee’s license is reinstated.